Citation Nr: 0517619	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  95-15 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for scars of the head, 
arm, left hand and stomach.

3.  Entitlement to service connection for an eye condition.  

4.  Entitlement to service connection for hypertension with 
subsequent stroke.

5.  Entitlement to service connection for headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to March 
1952 and from March 1975 to December 1976.

This matter initially came before the Board on appeal from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Newark, New Jersey.

The issues of entitlement to service connection for PTSD and 
service connection for scars of the head, arm, left hand, and 
stomach are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows that the veteran's decreased visual 
acuity is due to myopic astigmatism and presbyopia.  As 
refractive error, the change in vision is not a disease or 
injury for which compensation benefits are paid.

2.  The veteran's current macular degeneration is not related 
to service and is more likely the result of an age-related 
process.

3.  There is no evidence that the veteran developed 
hypertension during either period of active service or during 
the first year after any pertinent period of active service.  

4.  Clear and unmistakable evidence, sufficient to rebut the 
presumption of soundness at service entrance, in the form of 
medical records showing treatment for migraines prior to 
service has been presented.

5.  There is clear and unmistakable evidence demonstrating 
that the preexisting migraines were not aggravated during 
service.


CONCLUSIONS OF LAW

1.  An acquired eye disorder manifested by macular 
degeneration and a refractive error of the eyes were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. § 3.303(2004).

2.  Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 101 (24), 106, 1110, 1112, 1113, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2004).

3.  The veteran's headaches, preexisted service, and were not 
incurred in or aggravated during his military service.  38 
U.S.C.A. §§ 1110, 1111, 1131, 5107 (West 2002); 38 C.F.R 
§§ 3.304, 3.306 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA is applicable in this case.  The Act and 
implementing regulations essentially provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim and also includes new notification 
provisions.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II , the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when " a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant.  VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, as is the 
situation in the veteran's case, the AOJ did not err in not 
providing such notice specifically complying with 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159 because an initial AOJ 
adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen,  753 F.2d 1349, 
1352 (5th Cir. 1985).  Furthermore, while the Court did not 
specify how the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  There is no basis for concluding that harmful 
error occurs simply because a claimant receives VCAA notice 
after an initial adverse adjudication.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005).  

The record reflects that the veteran and his representative 
were provided with a copy of the rating decisions, statements 
of the case dated in April 1995 and July 1998, and 
supplemental statements of the case dated in May 1995, 
January 1997, April 1997, April 1999, March 2004 and 
September 2004.  By way of these documents, the veteran was 
informed of the requirements for establishing service 
connection.  Thus, these documents provided notice of the 
laws and regulations, the cumulative evidence already of 
record, and the reasons and bases for the determinations made 
regarding the claim, which the Board construes as reasonably 
informing him of the information and evidence not of record 
that is necessary to substantiate his claims.

By letter dated September 2003, the RO advised the veteran of 
the criteria for establishing service connection, the types 
of evidence necessary to prove his claims, the information 
necessary for VA to assist him in developing his claims, and 
the evidence that the RO had received.  The veteran was 
notified of which portion of that evidence he was responsible 
for sending to VA and which portion of that evidence VA would 
attempt to obtain on his behalf.  The letter suggested that 
he submit any evidence in his possession.  The letter also 
informed the veteran that at his option, the RO would obtain 
any non-federal private treatment records he identified as 
related to his claims, provided he gave sufficient 
information so that VA could obtain them on his behalf.  
Clearly, from submissions by and on behalf of the veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the contents of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004).

As concerns the duty to assist, the RO obtained the treatment 
records identified by the veteran as relevant to his claim.  
In this context, his service medical records, VA outpatient 
treatment records, identified private treatment records, and 
Social Security records have been obtained and associated 
with the claims file.  Although the veteran has given a 
history of a stroke while on active duty in 1976 and reported 
having been seen at the Pentagon Medical Center and 
hospitalized at Walter Reed Army Medical Center, this has not 
been corroborated or verified.  The Board notes that the 
National Personnel Records Center (NPRC) has verified that 
the veteran had active duty from March 1975 to December 1976 
and reserve service thereafter.  NPRC furnished VA with all 
available service medical records, and they contain no 
mention of a stroke.  The RO did subsequently attempt to 
obtain any additional outstanding records from Walter Reed 
Army Medical Center.  In response to an RO request for 
information, the record includes a VA Form 21-3101, received 
in June 1996, which indicated there were no inpatient records 
for the veteran from Walter Reed in 1976.  Neither the 
veteran nor his representative asserts that there is 
additional evidence to be obtained or that there is a request 
for assistance that has not been acted on.  All records 
obtained or generated have been associated with the claim 
file.  The Board finds that the RO has complied with the duty 
to assist the veteran with the development of his claim.  38 
U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2004).

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claim, he does 
not dispute any of the material facts pertaining to his 
claim, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claim.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  As a general matter, service connection 
for a disability on the basis of the merits of such claim is 
focused upon (1) the existence of a current disability; (2) 
the existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  See Cuevas v. Principi, 3 
Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992). 

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2004).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

A veteran shall be taken to have been in sound condition when 
enrolled for service, except as to disorders noted at the 
time of examination, acceptance, and enrollment or where 
evidence or medical judgment is such as to warrant a finding 
that the disease or injury existed before acceptance and 
enrollment.  38 U.S.C.A. § 1111 (West 2004); 38 C.F.R. 
§ 3.304(b) (2004). 

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Where the evidence shows that there 
was an increase in disability during service, there is a 
presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) and (b) (2004).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2004).  

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2004).

Service connection for some disorders, including 
hypertension, may be presumed where the disability is shown 
to a compensable degree within 1 year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2004).

Acquired eye disorder

Service medical records, for the veteran's first period of 
service in the 1950s, show that at the time of the veteran's 
entrance onto active duty distant visual acuity was 20/20 in 
both eyes.  In September 1951 he was evaluated for eyestrain 
diagnosed as myopic astigmatism and glasses were ordered.  

Reserve records, following the veteran's second period of 
service in the 1970s, show distant visual acuity was 20/25 in 
the right eye and 20/20 in the left, corrected to 20/20 
bilaterally.  Near vision was 20/200 bilaterally corrected to 
at least 20/25.  In June 1982, the veteran's distant visual 
acuity was 20/40 in the right eye and 20/20 in the left eye 
corrected to 20/20 bilaterally.  Near vision was 20/400 
bilaterally corrected to 20/30 bilaterally.  In 1988, distant 
vision was 20/40 in the right eye and 20/25 in the left 
corrected to 20/20.  Near vision was 20/400 in the right eye, 
corrected to 20/25 and 20/200 in the left corrected to 20/30.  

The post service evidentiary record in this case is 
extensive, consisting of four volumes of documents.  The 
evidence includes private and VA medical records, which, 
together, cover a period from 1990 to 2004.  

Of record is a VA optometry examination in June 1992, which 
shows that the veteran had good ocular health.  His corrected 
distant vision was 20/40 in the right eye and 20/50 in the 
left.  Corrected near vision was 20/40 bilaterally.  The 
diagnosis was presbyopia.  These records also show treatment 
for mild age-related macular degeneration beginning in August 
1998.  The remaining medical records show continued periodic 
treatment for refractive error and age-related macular 
degeneration.  

During a RO hearing in February 1996, the veteran presented 
testimony about the onset and severity of his eye disorder.  
He testified that he first experienced blurred vision and eye 
pain due to headaches, which were attributed to high blood 
pressure.  He later testified that he first experienced eye 
pain after he was hit in the head with a machete in 1952.  He 
provided somewhat similar testimony at a RO hearing in 
October 1998. 

Analysis

While the evidence establishes the veteran has been diagnosed 
with myopic astigmatism and presbyopia, service connection is 
not warranted.  Myopic astigmatism and presbyopia are a form 
of refractive error.  See VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part VI, para. 11.07(b) (August 26, 1996) 
(hereinafter "M21-1").  Refractive error of the eye is not 
a disease or injury within the meaning of applicable law.  
See 38 C.F.R. § 3.303(c) (2004).  As refractive error of the 
eye is not, by law, a disease or injury, it requires more 
than an increase in severity during service in order to 
warrant a grant of service connection.  There is a lack of 
entitlement under the law to service connection for 
refractive error of the eye, unless the evidence shows that 
it was subject to a superimposed disease or injury during 
military service that resulted in increased disability.  See 
VAOPGCPREC 82-90 (O.G.C. Prec. 82-90).

The evidence in this case does not show that any superimposed 
disease or injury occurred during military service that 
resulted in increased disability.  The veteran's service 
medical records showed no injury to the eyes.  It is true, as 
the veteran maintains, that his visual acuity decreased 
during his military service.  However, as refractive error of 
the eye may not be considered a disease or injury according 
to VA law, and as there is no competent medical evidence of a 
superimposed disease or injury during service that resulted 
in a decrease in visual acuity, there can be no valid claim. 

With regard to the current macular degeneration, the medical 
evidence tends to establish that the veteran developed this 
eye disorder after separation from military service.  The 
first documentation of eye pathology, other than refractive 
error, was during a 1998 eye examination, many years after 
the veteran's discharge from military service.  Moreover, the 
examining physician at that time did not relate the veteran's 
current eye disorder to military service or any incident 
therein, but instead offered the opinion that the veteran's 
macular degeneration was age-related.  No additional post-
service medical records that discuss the etiology of the 
veteran's macular degeneration have been obtained and 
associated with the claims folder.

The veteran has not brought forth any medical evidence that 
would either refute the medical evidence of record or suggest 
a nexus between his macular degeneration and service, and a 
layman such as the veteran is not competent to offer a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, his own opinion and his theories about 
his vision loss do not constitute competent medical evidence 
in support of his claim and thus carry no probative weight on 
the critical question in this matter of medical causation.  
The Board notes that the overwhelming medical evidence of 
record indicates that the veteran does not currently have an 
acquired eye disorder related to service.  As such there is 
no disability to service connect.

The Board therefore finds that the preponderance of the 
evidence is against the claim for vision loss and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b) (West 2002).

Hypertension with stroke

The veteran's service medical records are on file.  However, 
there appear to be no medical records from his second period 
of active duty (March 1975 through December 1976).  Those 
service medical records that are on file do not show any in-
service diagnosis or treatment for hypertension.  Findings of 
elevated blood pressure readings or other indicia of 
hypertension are not shown in the available service medical 
records.  These records are entirely negative for treatment, 
diagnosis or reference to history of a stroke.  

Medical evidence of record includes reports from the 
veteran's subsequent reserve service.  An April 1979 
quadrennial examination shows the veteran denied high blood 
pressure and on clinical evaluation blood pressure was 
130/98.  During a June 1982 annual examination, the veteran 
reported a history of high blood pressure on the concurrent 
Report of Medical History.  On examination his blood pressure 
was 122/90 and it was noted that he was borderline 
hypertensive.  These records are otherwise entirely negative 
for treatment, diagnosis or reference to history of a stroke.  
The veteran specifically denied any previous 
hospitalizations.  

A periodic/over 40 examination in January 1988 showed the 
veteran's blood pressure was 158/98.  At that time his 
medical history was significant for hypertension.  Of some 
significance is a January1988 cardiovascular screening 
questionnaire in which the veteran specifically reported that 
he had no prior history of stroke or symptoms of one-sided 
weakness or disturbance or sensations.  Associated with the 
reserve medical records is a copy of a June 1988 drug store 
prescription receipt showing that the veteran was prescribed 
Vasotec, a medication used to treat hypertension.

The post service evidentiary record in this case is 
extensive, consisting of four volumes of documents.  The 
evidence includes private and VA medical records, which, 
together, cover a period from 1990 to 2004.  These records 
include VA outpatient treatment records, which show that in 
November 1994 the veteran gave a history hypertension and 
stroke in 1976 while working at the White House.  During 
evaluation in August 1995, the veteran gave a history of 
hypertension since the 1950s and that he had been taking 
medication since that time.  In September 1995, he was 
hospitalized for a stroke with left sided mild weakness.  At 
that time he again gave a history of a previous stroke in 
1976.

The remaining medical records show continued evaluation and 
treatment for hypertension and stroke residuals.  

During a RO hearing in March 1996, the veteran presented 
testimony about the onset and severity of his hypertension 
and subsequent stroke.  He testified that hypertension first 
began while he was stationed at the Pentagon in 1976 during 
his second period of service.  He testified that his tour 
ended when he suffered a stroke and he was subsequently 
placed back on reserve status.  He indicated that he received 
treatment from the Pentagon Medical Center and Walter Reed 
Hospital.  In a subsequent RO hearing in October 1998 the 
veteran again testified he suffered a stroke in 1976 during 
active duty, but that he was first told that he had 
hypertension in 1988.  

Also of record is a decision from the Social Security 
Administration (SSA).  It was found that the veteran had been 
disabled since August 1989, according to SSA criteria.  The 
diagnoses included poorly controlled hypertension and status 
post cerebrovascular accident times two.  Medical records 
accompany the disability determination and consist of reports 
from both VA and non-VA medical sources.  

Analysis

Initially, the Board notes that hypertension is a disease, 
not an injury, so service connection may be granted if the 
evidence shows it was incurred during a period of active 
duty, or a period of active duty for training but not if it 
was incurred during a period of inactive duty training.  
Here, there is no evidence that the veteran's hypertension 
began on any particular date, and certainly there is no 
evidence that it began during a period of active duty or 
active duty for training.  38 U.S.C.A. § 101(24), 1110, 1131 
(West 2002).

Moreover, with few exceptions, the veteran has consistently 
asserted that his hypertension should be service connected 
based on service incurrence during a period of active duty in 
1976.  In testimony at a March 1996 RO hearing, the veteran 
reported that his hypertension started during his second 
period of service while he was stationed at the Pentagon in 
1976 and that his tour ended when he suffered a stroke and 
was subsequently placed back on reserve status.  He indicated 
that he was treated at the Pentagon Medical Center and Walter 
Reed Hospital.  

The medical record, however, presents a different picture.

Service medical records are entirely negative for evidence 
that the veteran was diagnosed with hypertension during 
either period of active duty.  Rather, the medical evidence 
of record shows that he has been treated for hypertension 
since at least the early 1980's.  The earliest notation in 
the medical records of a diagnosis of hypertension is in 
1982, when the veteran was considered borderline 
hypertensive.  Further, he has not brought forth any 
competent evidence that would establish a nexus between his 
current symptoms and active military service and no examiner 
has attributed the veteran's current hypertension to military 
service.

Moreover, the claims file is entirely devoid of any 
indication that the veteran suffered from a stroke during 
active duty in 1976.  Service medical records do not indicate 
such a diagnosis.  Surely if the veteran had in fact been 
hospitalized or treated for a stroke in 1976, it defies 
credibility that it would not have been documented or that 
the veteran would not have reported it to service personnel 
during periodic reserve service examinations.

The Board finds no reason to doubt the accuracy of the 
service department records, which have been carefully 
reviewed.  There is no indication that the records are 
incomplete or inaccurate.  These records are silent with 
respect to any treatment for a stroke in 1976.  In this case, 
the Board finds that the veteran's recent statements as to 
the prior stroke in 1976 are outweighed by the medical 
records, which do not show a diagnosis for this disorder in 
service or until several years thereafter, following a 
documented stroke in 1995.  See Curry v. Brown, 7 Vet. App. 
59 (1994) [a veteran's version of events from past may be of 
limited credibility and probative value in the absence of 
medical records showing treatment for the claimed disorder].  
Furthermore, the veteran specifically indicated in a January 
1988 cardiovascular screening that he has never had a heart 
attack of a stroke.

The only other evidence submitted in support of the veteran's 
claim is the lay evidence from the veteran.  However, he is 
not competent to enter conclusions, which require medical 
opinions as to causation or, as in this case, the onset of a 
disease.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds the veteran's actual service medical records are more 
probative than his own or others statements as to the 
incurrence of a stroke during service.  Simply put, there is 
no evidence beyond the veteran's own statements that he 
suffered a stroke during service, and records which would be 
expected to corroborate his account, his service medical 
records, do not do so.  In this respect the Board simply 
concludes that the contemporaneous service medical records 
are far more reliable as to events inservice than is remote 
memory.  

Lastly, the Board recognizes that the SSA records indicate 
that the veteran has been found to be entitled to disability 
benefits from that agency.  It must be remembered, however, 
that SSA's eligibility criteria are not concerned with 
whether the claimed disorders are related in any way to 
military service.  Moreover, an SSA determination as to 
disability, though pertinent, is not controlling for VA 
purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against entitlement to 
service connection for hypertension and that the benefit-of-
the-doubt rule does not apply.  38 U.S.C.A. § 5107 (West 
2002).

Headaches

Service medical records for the veteran's first period of 
service show that in September 1951 he was evaluated for 
headaches at movies and with close reading.  The headaches 
were attributed to eye strain and refraction was requested.  
At separation in March 1952 clinical evaluation was normal 
and there were no pertinent complaints of headaches.  

A post service VA hospital summary dated in December 1959 
shows the veteran was admitted with intermittent headaches 
over a 7 year period.  He reported that the headaches started 
following a parachute jump in 1952.  The diagnosis was 
migraines, unknown cause. 

The veteran had a second period of active duty from March 
1975 to December 1976, however it appears that there are no 
medical records from this period of service.  However, 
medical records from the veteran's subsequent reserve service 
include an April 1979 quadrennial examination.  At that time 
the veteran denied frequent or severe headaches.  Likewise 
during a June 1982 annual examination, the veteran also 
denied a history of headaches.  In January 1988 during a 
periodic/over 40 examination, the veteran reported a history 
of frequent or severe headaches; however, upon further 
questioning the headaches appeared to be related to sinus 
problems.  

The post service evidentiary record in this case is 
extensive, consisting of four volumes of documents.  The 
evidence includes private and VA medical records, which, 
together, cover a period from 1990 to 2004.  These records 
show that in September 1990 the veteran underwent 
neurological consultation for migraines.  At that time he 
gave a history of severe headaches during service in the 
1950s, which were treated with various medications.  The 
diagnosis was chronic migraines.  

During a RO hearing in March 1996, the veteran presented 
testimony about the onset and severity of his headaches.  He 
testified that he developed headaches secondary to 
hypertension, which had its onset in 1976.  The veteran 
provided similar testimony during a RO hearing in October 
1998.  

Also of record is a decision from the Social Security 
Administration (SSA).  It was found that the veteran had been 
disabled since August 1989, according to SSA criteria.  The 
diagnoses included severe intractable headaches.  Medical 
records accompany the disability determination and consist of 
reports from both VA and non-VA medical sources.  

Analysis

The earliest evidence of migraines in the record is found in 
the report of a December 1959 VA hospital report that 
preceded the veteran's entry into his second period of active 
military service.

The presence of migraines prior to the time of entrance into 
this period of service renders inapplicable the presumption 
that the veteran was in sound condition when he entered 
service.  Since migraines clearly preexisted this period of 
service, service connection can be granted only if it is 
shown to have undergone an increase in severity therein such 
as to constitute aggravation under the law.  There are no 
records relating to this period of active service, which 
contain a reference to headaches.  In fact, no later 
reference to headaches is found in the record until January 
1988.  There is nothing in the medical record to suggest that 
the veteran's migraines underwent any pathological 
advancement during the period of active duty from March 1975 
to December 1976.  In the absence of evidence of in-service 
incurrence and in the absence of evidence that the veteran's 
headaches worsened during a period of active duty service, 
the Board concludes that the veteran is not entitled to 
service connection for headaches.

The Board notes that the veteran had headaches during the 
first period of service, but can only conclude that they were 
acute and transitory, given that the service medical records 
note no complaints of any of the symptoms that the veteran 
now details and subsequent post-service medical records are 
negative for complaints, findings or treatment of headaches 
until 1959.  

The weight of the medical evidence establishes that a chronic 
headache disorder did not begin in service, and assuming it 
preexisted service, it was not worsened by service.  In 
making its determination, the Board has considered the 
veteran's testimony, which is considered credible insofar as 
he described his current symptoms and beliefs that his 
headaches were incurred in or aggravated by service.  
However, it has not been indicated that he possesses the 
requisite medical qualifications to opine on a matter 
involving medical diagnosis or medical causation.  Espiritu 
v. Derwinski , 2 Vet. App. 492, 494 (1992) (a layperson is 
generally not competent to opine on a matter requiring 
knowledge of medical principles, such as causation or 
diagnosis).  

The Board therefore finds that the preponderance of the 
evidence is against the claim for headaches and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107 
(West 2002).


ORDER

Entitlement to service connection for an eye disorder is 
denied.  

Entitlement to service connection for hypertension with 
subsequent stroke is denied.  

Entitlement to service connection for headaches is denied.


REMAND

The veteran has reported being exposed to various noncombat-
related stressors during his active service.  Despite an 
October 1997 VA examination report which suggested that PTSD 
was linked to events that occurred during combat in China in 
1949, the veteran has contended that he developed PTSD as a 
result of noncombat stressors he experienced during his 
period of active service from 1975 to 1976.  

Although the claims file includes a diagnosis of PTSD, it is 
clear that the examiner has relied on the veteran's own 
unverified history.  In general, the veteran has only 
provided vague and nonspecific information regarding his 
service events.  Nevertheless, in an effort to assist the 
veteran in the development of his claim, he should be given 
another opportunity to provide more specific information 
regarding the in-service events so that further investigation 
can be made to verify the claimed events.

Thereafter, a review of the clinical diagnosis of PTSD should 
be undertaken.  The VA is not obligated to accept diagnoses 
based on uncorroborated information.  Wilson v. Derwinski, 2 
Vet.App. 614 (1992) and Wood v. Derwinski, 1 Vet.App. 190 
(1991).  Consequently the Board finds that, following 
completion of the additional development requested herein, if 
the RO finds that there is credible supporting evidence that 
a claimed in-service stressor actually occurred, the complete 
record should be reviewed by a psychiatrist.  If PTSD is 
diagnosed, the manifestations should be described in detail, 
the stressor should be identified, and the evidence accepted 
to document the stressor should be indicated.

With regard to the remaining issues of scars to the head, 
arm, left hand, and stomach.  The veteran contends that he 
received knife wounds in the stomach in Italy.  He also 
contends that he was struck in the head with a machete in 
1952 and injured his left hand trying to block the machete, 
which resulted in a scar.  He also contends that he received 
a scar to the right arm from some sort of projectile.

In this case, there is little competent evidence that the 
veteran sustained injuries with resulting scars to the head, 
arm, left hand and stomach in service.  However, in February 
1993, the veteran identified a private physician, A. D., 
M.D., as a source of relevant private medical treatment.  The 
Board can find no clinical records from that physician in the 
veteran's claims file, and can find no evidence of an attempt 
by the RO to obtain such records.  The Board cannot 
adjudicate this claim based on an incomplete record.  See 
Culver v. Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to 
obtain all pertinent medical records which have been called 
to its attention by the appellant and by the evidence of 
record.)  The RO must therefore obtain these treatment 
records because they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
the claim.  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2004).  Compliance requires that the 
veteran be notified of any information, 
and  any medical or lay evidence, not 
previously provided to the Secretary, 
that is necessary to substantiate each 
claim.  A general form letter, prepared 
by the RO, not specifically addressing 
the disabilities and entitlement at 
issue, is not acceptable.  The letter 
should inform the veteran of which 
portion of the information and evidence 
is to be provided by the veteran and 
which part, if any, VA will attempt to 
obtain on behalf of the veteran.  After 
the veteran and his representative have 
been given notice as required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.

2.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers who treated the 
veteran for any of the disabilities at 
issue.  The RO should take appropriate 
steps to obtain any pertinent evidence 
and information identified but not 
provided by the veteran, to include 
records of private medical treatment, if 
the veteran has provided sufficiently 
detailed information to make such 
requests feasible.  Specifically, the RO 
should obtain all outstanding pertinent 
medical records, to include (but not 
limited to) medical records from A.D., 
M.D..  After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  With respect to the above, the RO 
should invite the veteran to submit any 
additional evidence in support of his 
claim for service connection for PTSD, to 
include statements from friends or 
relatives, and also invite him to 
identify potential alternative sources 
for supporting evidence regarding his 
alleged in-service stressors.  The 
veteran should also be requested to 
provide as much detailed information as 
possible including the dates, places, 
names of people present, and detailed 
descriptions of the claimed event; the 
veteran is advised that this latter 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.  The veteran should 
also be invited to submit statements from 
former service comrades or others that 
establish the occurrence of his claimed 
in-service stressful experiences.

4.  The RO should then review the file 
and prepare a summary including all 
associated documents.  The RO should make 
a specific determination, in accordance 
with the provisions of 38 C.F.R. 
§ 3.304(f), with respect to whether the 
veteran was exposed to any in-service 
stressor.  If so, the RO must identify 
the nature of the specific stressor or 
stressors independently established by 
the record.  In reaching this 
determination, the RO should address any 
credibility questions raised by the 
record.

5.  The veteran should then be afforded a 
VA psychiatric examination.  All 
indicated tests and studies, including 
psychological examination/testing, if 
necessary, are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  

The RO must specify the stressor(s) that 
it has determined are independently 
established by the record.  The examiner 
is to be instructed that only those 
events, which have been verified, may be 
considered for the purpose of determining 
whether an in-service stressor has 
resulted in current psychiatric symptoms 
and whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  Any diagnosis of PTSD must be 
in accordance with the Diagnostic and 
Statistical Manual of Mental Disorders, 
Fourth Edition, of the American 
Psychiatric Association (DSM-IV).  To the 
extent possible, the examiner is to 
reconcile any contradictory evidence 
regarding the etiology of any diagnosed 
psychiatric disorder.  The report of 
examination should include the complete 
rationale for all opinions expressed.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

7.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claim by 
evaluating all evidence obtained after 
the last statement or supplemental 
statement of the case was issued.  If the 
benefits sought on appeal remain denied, 
the RO must furnish the veteran and his 
representative an appropriate 
supplemental statement of the case to and 
allow them a reasonable period of time to 
respond.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


